Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


With respect to claims 1, the claims fails to use language that is clear.  The phrases “windows overlap” and “slotted form” are not clearly defined in the art or in the specifications.  The phrase “windows overlap” is not being used in the customary meaning but is being used to mean aligned.  “Slotted form” is not defined and not known. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
With respect to claims 4, 6, and 19, the claims include several ranges that make it unclear exactly what the limitation intends.  Giving options of overlapping ranges causes confusion.  Clarification is required. 
With respect to claims 8, 9, and 11, the phrase “mirror invertedly” is not well known in definition and not defined by the specification.  The examiner believes the phrase to mean “reflected” or “a mirror image” and will assume so for the purpose of examination however, clarification is still required. 
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 7, 8, 9, 10, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. U.S. Patent #9,267,876.
With respect to claim 1, Kang et al. discloses a detection cell comprising:
a main body (Figure 1-3, main body= transparent cuvette 200)
a channel leading through the main body for the fluid flow (Figure 1-3, channel = flow space 110)
wherein the channel has at least one inlet portion, a measuring portion, and a diffuser portion lying between the inlet portion and the measuring portion (Figures 1-3, inlet port = 230, measuring portion = location L1, diffuser portion = space between L and 111) 
wherein the inlet portion has an inlet openings for introducing the fluid flow into the channel (Col.6, l 59-65)
wherein a cross-sectional area of the channel increases in size in the diffuser portion toward the measuring portion (Figure 4, diffuser portion expands from small circle 111 to full width 110)
wherein in the main body there are formed to the sides of the measuring portion of the channel at least a first viewing window and a second viewing window which at least partially overlap (Figure 5, windows 410)
wherein a cross section of the channel in the inlet portion, in the diffuser portion and the in the measuring portion is in each case transverse to a common longitudinal axis (Figure 1-4)
wherein the channel has between the inlet portion and the diffuser portion a form changing portion in which a cross section of the channel changes into a slotted form toward the diffuser portion (changing portion = transition from inlet tube 232 into main section 110)
wherein a cross section of the channel in the form changing portion is transverse to the common longitudinal axis (Figures 1-3)

With respect to the rejection of claim 2, 3, 5, 7, 8, 9, 10, 18, 19, 20, Kang discloses all of the limitations as applied to claim 1 above.  In addition, Kang discloses:
Wherein the longitudinal axis forms an axis of symmetry of the channel (Figures 1-3)
Wherein the channel has a round cross section in the inlet portion (Figure 1-3, inlet 230)
Wherein in the diffuser portion, a depth of the channel remains constant and a width of the channel widens, wherein the depth indicated an extent o the channel between the viewing windows and the width indicates an extent of the channel transverse to the depth and transverse to the longitudinal axis (Figure 4 and Figure 5)
Wherein the channel also has a size reducing portion adjoining the measuring portion opposite from the diffuser portion and an outlet portion adjoining the size reducing portion opposite from the measuring portion (Figures 1-3, size reducing portion is between L and 112)
Wherein a cross section of the channel in the outlet portion is smaller than in the measuring portion and becomes smaller from the measuring portion to the outlet in the size reducing portion (Figures 1-3)
Wherein the outlet portion has an outlet opening for conducting the fluid flow out of the channel (Col.6, l 59-65)
Wherein in the size reducing portion and in the outlet portion, a cross section of the channel is in each case transverse to the common longitudinal axis (Figures 1-3)
Wherein the outlet portion is formed mirror-invertedly in relation to the inlet portion (Figures 1-3)
The channel between the size reducing portion and the outlet portion a further form changing portion in which a cross section of the channel changes toward the size reducing portion, into a slotted form (Figures 1-3, wherein the size reducing portion = in the area labeled 112, converts from cylindrical outlet tube 242 into slotted form of central area 110)
The further form changing portion, a cross section of the channel is transverse to the common longitudinal axis (Figures 1-3)
Wherein the further form changing portion is formed mirror-invertedly in relation to the form-changing portion (Figures 1-3)
wherein the channel has a constant slotted form in the measuring portion (Figure 3, wherein measuring portion is centered within 112 around the area labeled L1)
the measuring cell is formed of materials that are chemically inert in a pH range between 5 and 8 or in a pH range between 1 and 8 (Col.1, l 60-61, wherein glass and acrylic are chemically inert within the stated pH ranges)
an evaluation device configured to evaluate a fluid flowing through the channel by means of a light beam passed through the viewing windows (Figure 5, abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 13, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. U.S. Patent #9,267,876.
With respect to claims 4, 6, 12, 13, 14, 15, 16, and 17, Kang discloses all of the limitations as applied to claims above.  However, Kang fails to disclose the specific size of the channels, angle of transition between components, and width of channel. 
The specific width, depth, and radius of channels as well as the transition angle between parts are result effective variables based upon the type of fluid flow being inspected and the quality of light source and detector balanced with a cost variable of being able to construct a small or large device. One of ordinary skill in the art would be capable of determining specific sizes of all components based upon needs as well as cost and material constraints.  The examiner takes official notice that the claimed channel sizes are within ordinary ranges of flow cells.  

Citation 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent #s 3,728,032, 5,213,109, and 2013/0215412 disclose similar flow cells with changing cross sections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877